Citation Nr: 9919795	
Decision Date: 07/20/99    Archive Date: 07/28/99

DOCKET NO.  97-25 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased (compensable) rating for post-
operative boutonniere deformity of the left hand middle 
finger.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel



INTRODUCTION

The veteran had active military service from December 1965 to 
December 1967.  This matter comes to the Board of Veterans' 
Appeals (Board) from the Department of Veterans Affairs (VA) 
Houston Regional Office (RO) April 1997 rating decision which 
denied a compensable rating for the veteran's service-
connected left hand middle finger disability.

In his July 1997 substantive appeal, the veteran requested a 
Travel Board hearing.  A review of the record reveals that an 
RO hearing was held in January 1998, but that he failed to 
appear at his Travel Board hearing scheduled for April 12, 
1999; thus, the case will be processed as though the request 
for a Travel Board hearing has been withdrawn.  38 C.F.R. 
§ 20.704(d) (1998).


FINDING OF FACT

The veteran's left hand middle finger boutonniere deformity 
is associated with degenerative joint disease of the proximal 
interphalangeal joint of the left hand middle finger and is 
productive of subjective complaints of constant pain, 
increasing in cold weather and on strenuous activity, 
occasional swelling, and slight weakness; the disability does 
not require medical treatment, use of medication, orthopedic 
devices, and the finger is not ankylosed.


CONCLUSION OF LAW

The schedular criteria for a compensable rating for post-
operative boutonniere deformity of the left hand middle 
finger have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.31, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5226 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds that the veteran's claim is well grounded in 
that it is capable of substantiation.  Murphy v. Derwinski, 1 
Vet. App. 78 (1990).  This finding is based on his assertion 
that his service-connected left hand middle finger disability 
has increased in severity.  Proscelle v. Derwinski, 1 Vet. 
App. 629 (1992); King v. Brown, 5 Vet. App. 19 (1993).  Once 
a claim is determined well grounded, VA has a duty to assist 
in the development of evidence pertinent to the claim.  
38 U.S.C.A. § 5107(a).  Pertinent clinical data have been 
associated with the file, including current data sufficient 
to address the merits of the veteran's claim.  Thus, the 
Board is satisfied that the duty to assist has been met in 
this case.

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (1998), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Historically, service connection for post-operative 
boutonniere deformity of the left hand middle finger was 
granted by RO rating decision in June 1968, and a 
noncompensable rating was assigned.  That decision was based 
on the veteran's service medical records showing that his 
pre-existing left hand middle finger disability increased in 
severity during service.  Specifically, his records reveal 
that he injured the left hand middle finger prior to service 
entrance and reinjured it on several occasions in service, 
requiring surgery and intermittent medical treatment prior to 
service separation.  

On VA medical examination in April 1968, the veteran 
indicated that he experienced slight stiffness of the distal 
interphalangeal joint of the left hand middle finger.  On 
examination, a well-corrected boutonniere deformity of the 
left hand middle finger was noted; there was a faint, well-
healed, nontender, nondepressed, and nonadherent 31/2-inch 
post-operative scar over the dorsal and medial aspects of the 
left hand middle finger; the function of that finger was 
normal, but active extension of the distal phalanx was 
reduced by 10 degrees.  X-ray study of the left hand revealed 
no evidence of fracture or dislocation, but several wire 
sutures were noted at the level of the proximal 
interphalangeal articulation of the middle finger.  Post-
operative residuals of boutonniere deformity of the left hand 
middle finger were diagnosed.  

On VA orthopedic examination in March 1997, the veteran 
indicated that he was right handed; he indicated he lacked 
complete extension of the distal interphalangeal joint of the 
left hand middle finger, noting that the impairment did not 
require ongoing medical treatment.  On examination, the range 
of motion of the metacarpal phalangeal joint of the left hand 
middle finger was 0 to 90 degrees (described by the examiner 
as "normal"); range of motion of the proximal 
interphalangeal joint was 0 to 80 degrees; passive range of 
motion of the distal interphalangeal joint was 0 to 80 
degrees (but lacked 20 degrees of complete extension); 
alignment of the fingers was described as very satisfactory.  
Status post surgical correction of boutonniere deformity of 
the left hand middle finger, presently manifested by minimal 
lack of complete extension, was diagnosed.  

At a January 1998 RO hearing, the veteran testified that his 
left hand middle finger was painful, and he stated this fact 
was not taken into account by the examining physician at the 
time of the March 1997 VA orthopedic examination.  He 
suggested that he sought a medical consultation for his left 
hand middle finger disability at a VA facility several years 
earlier (noting that he has not received any medical 
treatment for his left hand middle finger disability since 
1985), having reportedly been informed that nothing short of 
a joint fusion could help his problem.  He testified that he 
refused to have the joint fused as he wanted to retain as 
much mobility of his finger as possible.  

On VA orthopedic examination in April 1998, including the 
examiner's review of the claims file, the veteran indicated 
that the severity of his service-connected left hand middle 
finger disability increased in about 1980, and that he 
experienced constant pain in that finger since that time 
(noting that the pain increased in cold weather and on 
strenuous activity).  He indicated he was employed as a floor 
installer (which involved the use of a hammer "for much of 
his work") working 20 hours per week; about 90 percent of 
the time, he used the hammer with his right dominant hand, 
but had to use the left hand for the remaining 10 percent of 
time.  Reportedly, he was seen (by a physician) in 1985 and 
was informed that only a joint fusion could alleviate his 
symptoms of pain; he declined joint fusion.  He indicated 
that he did not use medication to treat the pain and did not 
wear any splints.  He indicated that his left hand grip was 
slightly weakened, and that the left hand middle finger 
occasionally appeared swollen and reddened; reportedly, he 
was able to bend the left hand middle finger "very well" by 
using the adjacent fingers for motion assistance.  On 
examination, two well-healed, nontender, and nonadherent 
scars were noted on the dorsal aspect of the proximal 
interphalangeal joint of the left hand middle finger; there 
was a very slight bony enlargement of the left proximal 
interphalangeal joint, but the soft tissue was not swollen; 
the overall alignment, appearance, and sensory modality of 
the left hand middle finger were normal, and there was no 
evidence of instability; range of motion of the finger was 
impaired and associated with pain (the examiner noted that 
the reported pain was not supported by objective evidence 
such as pulling away the finger, grimacing, or other 
gestures); on closing the fingers to the hand, he was able to 
bring the tip of the middle finger to within 1 centimeter 
(cm) of the palm.  X-ray study of the left hand middle finger 
revealed a slight narrowing of the proximal interphalangeal 
joint, squaring of the proximal phalanx head, and a small 
wire suture in the soft tissues, dorsal to the proximal 
interphalangeal joint.  Degenerative joint disease of the 
proximal interphalangeal joint of the left hand middle finger 
was diagnosed.

Disability of the musculoskeletal system is primarily 
inability, due to damage in parts of the system, to perform 
the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  
Functional loss may be due to pain, supported by adequate 
pathology, evidenced by visible behavior of a veteran 
undertaking motion; weakness is as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  Factors considered in 
evaluating residual disability include less movement than 
normal, more movement than normal, weakened movement, excess 
fatigability, pain on movement, swelling, deformity or 
atrophy of disuse or incoordination.  38 C.F.R. §§ 4.40, 
4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

With regard to rating of disabilities involving substantiated 
presence of degenerative or traumatic arthritis, Diagnostic 
Code 5003 provides that arthritis will be rated on the basis 
of limitation of motion under the appropriate diagnostic 
codes for the specific joint or joints involved (Diagnostic 
Codes 5200 et seq.), and that limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  When the 
rating based on limitation of motion is noncompensable under 
the appropriate diagnostic codes, a 10 percent rating for 
each major joint or group of minor joints affected by 
limitation of motion should be assigned; the 10 percent 
rating is not to be combined with, nor added to, Diagnostic 
Code 5003.  In the absence of limitation of motion, a 20 
percent rating will be assigned if there is X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups, with occasional incapacitating exacerbations; a 
10 percent rating will be assigned if there is X-ray evidence 
of involvement of 2 or more major joints or 2 or more minor 
joint groups. 

In classifying the severity of ankylosis and limitation of 
motion of single digits and combinations of digits the 
following rule will be observed: with only one joint of a 
digit ankylosed or limited in its motion, the determination 
will be made on the basis of whether motion is possible to 
within 2 inches (5.1 cm) of the median transverse fold of the 
palm; when so possible, the rating will be for favorable 
ankylosis, otherwise unfavorable.  38 C.F.R. § 4.71a.

Currently, the veteran's service-connected left hand middle 
finger disability is rated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5226 (ankylosis of the middle finger), and a 
noncompensable rating is assigned.  Although a 10 percent 
rating is for application under Code 5226 if the middle 
finger of either the major or minor hand is ankylosed 
(favorably or unfavorably), a zero percent rating was 
assigned by the RO under 38 C.F.R. § 4.31 which provides that 
where the rating schedule does not provide a zero percent 
evaluation, a zero percent evaluation will be assigned if the 
criteria for a compensable rating have not been met.  

Based on the entire evidence of record, discussed above, the 
Board believes that a compensable rating for the veteran's 
service-connected left hand middle finger disability is not 
warranted.  Although the evidence demonstrates that he did 
sustain injuries to that finger in service, requiring 
surgical and medical treatment prior to service separation, 
there is no indication that the finger is ankylosed in any 
position.  Although the left hand middle finger is slightly 
weakened and its range of motion is impaired and associated 
with subjective complaints of pain (but which pain is not 
supported by objective evidence such as grimacing or pulling 
away, as indicated on VA examination in April 1998 discussed 
above), he is not shown to have required any medical 
treatment or used medication for the left hand middle finger 
disability since at least 1985.  Moreover, while he reports 
to perceive subjective symptoms of pain and discomfort at all 
times (increasing in cold weather and on prolonged activity), 
which symptoms are supported by objective evidence of 
degenerative arthritis of the proximal interphalangeal joint 
of the middle finger of the left hand, there is no evidence 
of muscle atrophy, incoordination, skin changes, or 
neurological impairment, and the severity and frequency of 
his subjective symptoms has apparently not necessitated 
outpatient medical treatment or use of prescription 
medication.  Most importantly, as indicated on VA orthopedic 
examination in April 1998, the veteran is able to bring the 
tip of the left hand middle finger to within 1 cm of the 
palm, which does not nearly approach the criteria for a 
compensable rating of such disability based on evidence of 
favorable ankylosis, as discussed above.  Accordingly, the 
evidence does not support a conclusion that a compensable 
rating is warranted for his service-connected left hand 
middle finger disability under Diagnostic Code 5226, on 
consideration of both objective and subjective 
manifestations, see DeLuca, 8 Vet. App. at 206.

The Board notes that the evidence of record demonstrates the 
presence of post-surgical scars on the veteran's left hand 
middle finger.  However, the clinical evidence, including 
April 1998 VA orthopedic examination report, indicates that 
the scarring is not productive of any symptomatology and is 
not painful or tender on objective demonstration.  Thus, the 
evidence of record in this case does not support the 
application of a separate disability rating for the veteran's 
left hand middle finger disability under Diagnostic Code 7804 
(scars which are tender and painful on objective 
demonstration).  See Esteban v. Brown, 6 Vet. App. 259 
(1994).

While the presence of degenerative joint disease of the 
proximal interphalangeal joint of the middle finger of the 
left hand is shown by X-ray study, a 10 percent rating for 
such degenerative changes is unwarranted under Code 5003, as 
a separate disability rating may be assigned under this code 
if degenerative changes affect 2 or more major joints or 2 or 
more minor joint groups.  In this case, the pertinent 
service-connected disability is manifested by degenerative 
arthritis of only a single minor joint (the proximal 
interphalangeal joint of the middle finger of the left hand), 
see 38 C.F.R. § 4.45, and a separate disability rating for 
degenerative joint disease of the left hand middle finger 
proximal interphalangeal joint is thus inappropriate.

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average impairment in earning capacity 
due exclusively to the service-connected disability may be 
approved, provided the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(1998).  As a claim for extraschedular rating requires 
consideration in the first instance by the Under Secretary 
for Benefits or Director, Compensation and Pension Service 
and, therefore, the Board does not have jurisdiction to 
address 38 C.F.R. § 3.321(b)(1) in the first instance.  See 
Floyd v. Brown, 9 Vet. App. 88, 94-96 (1996).

Nevertheless, as indicated above, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath, 1 Vet. App. 589.  In this 
case, although the veteran has suggested that his service-
connected left hand middle finger disability interferes with 
his employment in that he has to use a hammer with the left 
hand about 10 percent of time while working (causing 
increased pain in the left hand middle finger), he has not 
advanced any argument which would indicate that his is an 
exceptional case warranting a referral thereof to the RO for 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1).  The rating of disabilities is based on 
average impairment of earning capacity in a civil occupation.  
38 U.S.C.A. § 1155.  In cases such as this, where there is no 
evidence of an exceptional or unusual disability picture 
associated with the left hand middle finger disability, 
application of the provisions of 38 C.F.R. § 3.321(b)(1) in 
lieu of the regular rating criteria, is deemed inappropriate.  
The veteran has not received any outpatient or frequent 
inpatient medical treatment for such disability since at 
least 1985.  Although the evidence indicates that his 
disability does interfere somewhat with his employment, he is 
not shown to have lost any time from work due to his 
disability.  As the preponderance of the evidence is against 
the claim for a compensable rating for his left hand middle 
finger disability, there is no question as to which of two 
evaluations should be applied.  


ORDER

An increased (compensable) rating for post-operative 
boutonniere deformity of the left hand middle finger is 
denied.


		
	J. F. Gough
	Member, Board of Veterans' Appeals

 

